


Exhibit 10.6

 

LOCAL PROGRAMMING AND MARKETING AGREEMENT
(WQHT HD2)

 

THIS LOCAL PROGRAMMING AND MARKETING AGREEMENT (this “Agreement”) is made as of
November 25, 2019 by and between MediaCo Holding Inc., an Indiana corporation
(the “Licensee”), and WBLS-WLIB LLC, an Indiana limited liability company
(“Programmer”).

 

Recitals

 

A.                                    Licensee owns and operates the following
radio station (the “Station”) pursuant to licenses issued by the Federal
Communications Commission (“FCC”): WQHT-FM, New York, NY (Facility ID
No. 19615). The Station has the capability to transmit an in-band, on-channel
(“IBOC”) digital broadcast signal.

 

B.                                    Programmer desires to have radio broadcast
station WLIB-AM, New York, NY (Facility ID No. 28204) (“WLIB”) rebroadcast on
the Station’s HD-2 channel (the “HD2 Channel”) at a bandwidth of 24kbps.

 

C.                                    Licensee has agreed to make available to
Programmer airtime on the HD2 Channel and accept for rebroadcast the programs of
WLIB on the terms and conditions set forth in this Agreement.

 

Agreement

 

NOW, THEREFORE, taking the foregoing recitals into account, and in consideration
of the mutual covenants and agreements contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

1.                                      Agreement Term. The term of this
Agreement (the “Term”) will begin on the date hereof (the “Commencement Date”),
and will continue until the earlier of (i) December 31, 2022, (ii) the
termination or expiration of the Studio Lease (defined below), (iii) election to
terminate and notice thereof given by Programmer to Licensee, and (iv) mutual
written consent of Licensee and Programmer (the “Term”), unless extended or
earlier terminated pursuant to Section 11 hereof. The term “Studio Lease” means
that certain Lease dated as of February 23, 1996 of certain real estate located
on the 7th Floor of an office building located at 395 Hudson St., New York, New
York.

 

2.                                      Programmer’s Use of Airtime and
Provision of Programming. During the Term, and subject in all respects to
Section 6 hereof, Programmer shall be entitled to simulcast the programming of
WLIB (the “WLIB Programs”) on the HD2 Channel, excluding the period from 6:00
a.m. to 8:00 a.m. each Sunday morning, on the terms specified below, and shall
transmit to Licensee the WLIB Programs for broadcast on the HD2 Channel
twenty-four (24) hours per day, seven (7) days per week, excluding the period
from 6:00 a.m. to 8:00 a.m. each Sunday morning (the “Broadcasting Period”).
Programmer will transmit, at its own cost, the WLIB Programs to the Station’s
transmitting facilities via a mode of transmission (e.g., satellite facilities,
microwave facilities and/or telephone lines) that will ensure that the WLIB
Programs meet

 

--------------------------------------------------------------------------------



 

technical and quality standards at least equal to those of the HD2 Channel’s
broadcasts prior to commencement of the Term.

 

3.                                      Broadcasting Obligations. During the
Term, Licensee shall broadcast on the HD2 Channel the WLIB Programs delivered by
Programmer during the Broadcasting Period specified in Section 2 above, subject
to the provisions of Section 6 below.

 

4.                                      Advertising Sales. Programmer shall not
separately sell advertising time on the HD2 Channel but may market the WLIB
Programs as being rebroadcast on the HD2 Channel.

 

5.                                      Term Payments. No payment is due from
Programmer to Licensee for broadcast of the Programs pursuant to this Agreement.

 

6.                                      Operation, Ownership and Control of the
Station. Notwithstanding anything to the contrary in this Agreement Licensee
will have full authority, power and control over the operation of the Station,
including the HD2 Channel, and over all persons working at the Station’s
facilities during the Term. Licensee will bear the responsibility for the
Station’s compliance with all applicable provisions of the rules and policies of
the FCC. Nothing contained herein shall prevent Licensee from (a) rejecting or
refusing programs which Licensee believes to be contrary to the public interest,
or (b) substituting programs which Licensee believes to be of greater local or
national importance or which are designed to address the problems, needs and
interests of the local communities. Licensee reserves the right to refuse to
broadcast any WLIB Program containing matter which violates any right of any
third party or which constitutes a personal attack. Licensee also reserves the
right to refuse to broadcast any WLIB Program which does not meet the
requirements of the rules, regulations, and policies of the FCC or the
regulations and restrictions set forth in Section 8. Licensee further reserves
the right to preempt any WLIB Program in the event of a local, state, or
national emergency. Licensee agrees that its right of preemption shall not be
exercised in an arbitrary or unreasonable manner, or for commercial advantage.
Licensee reserves the right to delete any commercial announcements that do not
comply with the requirements of the FCC’s sponsorship identification policy.
Programmer will immediately serve Licensee with notice and a copy of any letters
of complaint it receives concerning any WLIB Program for Licensee review. 
Licensee’s rights under this Section 6 and its decisions regarding whether to
exercise such rights in any particular circumstance shall not in any way affect
Programmer’s obligations under Section 12 hereunder.  Pursuant to Note 2 to
Section 73.3555 of the FCC’s rules, Licensee certifies that it maintains
ultimate control over WQHT(FM)’s finances, personnel and programming, and
Programmer certifies that this Agreement complies with Section 73.3555(b) of the
FCC’s rules.

 

7.                                      Music Licenses. During the Term,
Programmer will obtain and maintain in full force and effect in its own name all
necessary or appropriate music licenses with respect to the WLIB Programs
rebroadcast on the HD2 Channel. Programmer represents and warrants to Licensee
that Programmer has all rights in and to the WLIB Programs necessary or
appropriate to rebroadcast such WLIB Programs on the HD2 Channel.

 

2

--------------------------------------------------------------------------------



 

8.                                      Programs.

 

8.1                               Production of the Programs. Programmer agrees
that the contents of the WLIB Programs it transmits to Licensee shall conform to
all FCC rules, regulations and policies. Programmer shall provide only the WLIB
Programs, and not any other programming, for broadcast on the HD2 Channel.

 

8.2                               Political Time. Licensee shall oversee and
take ultimate responsibility with respect to the provision of equal
opportunities, lowest unit charge, and reasonable access to political
candidates, and compliance with the political broadcast rules of the FCC. During
the Term, Programmer shall cooperate with Licensee as Licensee complies with its
political broadcast responsibilities, and shall supply such information promptly
to Licensee as may be necessary to comply with the political advertising time
record keeping, reasonable access, and lowest unit charge requirements of
federal law. Programmer shall release advertising availabilities to Licensee
during the Broadcasting Period as necessary to permit Licensee to comply with
the political broadcast rules of the FCC and the Communications Act of 1934, as
amended.

 

9.                                      Expenses. During the Term, Programmer
will be responsible for (i) the salaries, taxes, insurance and related costs for
all personnel used in the production of the WLIB Programs, (ii) all other costs
associated with the production of the WLIB Programs supplied to Licensee, and
(iii) the costs of delivering the WLIB Programs to Licensee.

 

10.                               Call Signs. During the Term, Licensee will
retain all rights to the call letters of the Station or any other call letters
which may be assigned by the FCC for use by the Station. Programmer shall
include in the WLIB Programs it delivers for broadcast an announcement at the
beginning of each hour of such WLIB Programs to identify such call letters, as
well as any other announcements required by the rules and regulations of the
FCC. Programmer is specifically authorized to use such call letters in its WLIB
Programs and in any promotional material, in any media, used to promote the WLIB
Programs.

 

11.                               Events of Default; Termination.

 

11.1                        Programmer’s Events of Default. The occurrence of
any of the following will be deemed an Event of Default by Programmer under this
Agreement: (a) Programmer fails to observe or perform its obligations contained
in this Agreement in any material respect; or (b) Programmer breaches the
representations and warranties made by it under this Agreement in any material
respect.

 

11.2                        Licensee Events of Default. The occurrence of the
following will be deemed an Event of Default by Licensee under this Agreement:
(a) Licensee fails to observe or perform its obligations contained in this
Agreement in any material respect; or (b) Licensee breaches the representations
and warranties made by it under this Agreement in any material respect.

 

11.3                        Cure Period. Notwithstanding the foregoing, any
Event of Default will not be deemed to have occurred until fifteen (15) days
after the non-defaulting party has provided

 

3

--------------------------------------------------------------------------------



 

the defaulting party with written notice specifying the Event of Default and
such Event of Default remains uncured.

 

11.4                        Termination in the Event of Default. Upon the
occurrence of an Event of Default, and in the absence of a timely cure pursuant
to Section 11.3, the non-defaulting party may terminate this Agreement,
effective immediately upon written notice to the defaulting party.

 

11.5                        Cooperation Upon Termination. If this Agreement is
terminated for any reason, the parties agree to cooperate with one another and
to take all actions necessary to rescind this Agreement and return the parties
to the status quo ante.

 

12.                               Indemnification. Programmer shall indemnify
and hold Licensee harmless against any and all liability arising from
Programmer’s use of Licensee’s facilities, if any, or from the broadcast of the
WLIB Programs on the HD2 Channel, including without limitation for libel,
slander, illegal competition or trade practice, infringement of trademarks,
trade names, or program titles, violation of rights of privacy, and infringement
of copyrights and proprietary rights or any other violation of third party
rights or FCC rules or other applicable law. The obligations under this
Section shall survive any termination of this Agreement.

 

13.                               Authority. Programmer and Licensee each
represent and warrant to the other that (i) it has the power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby, (ii) it is in good standing in the jurisdiction of its organization and
is qualified to do business in all jurisdictions where the nature of its
business requires such qualification, (iii) it has duly authorized this
Agreement, and this Agreement is binding upon it, and (iv) the execution,
delivery, and performance by it of this Agreement does not conflict with, result
in a breach of, or constitute a default or ground for termination under any
agreement to which it is a party or by which it is bound.

 

14.                               Modification and Waiver; Remedies Cumulative.
No modification of any provision of this Agreement will be effective unless in
writing and signed by all parties. No failure or delay on the part of Programmer
or Licensee in exercising any right or power under this Agreement will operate
as a waiver of such right or power, nor will any single or partial exercise of
any such right or power or the exercise of any other right or power preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder. Except as otherwise provided in this Agreement, the rights
and remedies provided in this Agreement are cumulative and are not exclusive of
any other rights or remedies which a party may otherwise have.

 

15.                               Assignability; No Third-Party Rights.
Programmer may not assign this Agreement without the prior written consent of
Licensee, which shall not be unreasonably withheld, conditioned, or delayed. No
transfer or assignment shall relieve Programmer of any obligation or liability
under this Agreement. The covenants, conditions and provisions hereof are and
shall be for the exclusive benefit of the parties hereto and their successors
and permitted assigns, and nothing herein, express or implied, is intended or
shall be construed to confer upon or to give any person or entity other than the
parties hereto and their successors and permitted assigns any right, remedy or
claim, legal or equitable, under or by reason of this Agreement.

 

4

--------------------------------------------------------------------------------



 

16.                               Construction. This Agreement will be construed
in accordance with the laws of the State of Indiana without regard to principles
of conflicts of laws.

 

17.                               Counterpart Signatures. This Agreement may be
signed in one or more counterparts, each of which will be deemed a duplicate
original.

 

18.                               Notices. Any notice pursuant to this Agreement
shall be in writing and shall be deemed delivered on the date of personal
delivery or confirmed delivery by a nationally-recognized overnight courier
service, or on the third day after prepaid mailing by certified U.S. mail,
return receipt requested, and shall be addressed as follows (or to such other
address as any party may request by written notice):

 

If to Licensee, then to:

 

MediaCo Holdings Inc.

C/O SG Broadcasting LLC

767 Fifth Ave, 12th Floor

New York, NY 10153

Attention: Gail Steiner, General Counsel

Facsimile:

 

with a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attention: Justin W. Chairman

Facsimile: (215) 963-5001

 

If to Programmer, then to:

 

WBLS-WLIB LLC

c/o Emmis Communications Corporation

One Emmis Plaza

40 Monument Circle, Suite 700

Indianapolis, IN 46204

Attention: J. Scott Enright, General Counsel

 

with a copy (which shall not constitute notice) to:

 

Edinger Associates PLLC

1725 I Street, N.W., Suite 300

Washington, D.C. 20006

Attention: Brook Edinger

 

19.                               Entire Agreement. This Agreement embodies the
entire agreement, and supersedes all prior oral or written understandings,
between the parties with respect to the subject matter of this Agreement.

 

20.                               Relationship of Parties. Neither the
Programmer nor Licensee will be deemed to be the agent, partner, or
representative of the other party to this Agreement, and neither party is
authorized to bind the other to any contract, agreement, or understanding.

 

21.                               Force Majeure and Facilities Upgrades. The
failure of either party hereto to comply with its obligations under this
Agreement due to (i) facility maintenance, repair or

 

5

--------------------------------------------------------------------------------



 

modification at a transmitter site or to move a transmitter site in response to
FCC authorization of an improvement to or modification of the Station’s
operating parameters, or (ii) with respect to a failure to comply with an
obligation under this Agreement, acts of God, strikes or threats thereof or a
force majeure event or due to causes beyond such party’s reasonable control,
will not constitute an Event of Default under Section 11 of this Agreement and
neither party will be liable to the other party therefor. Programmer and
Licensee each agrees to exercise its commercially reasonable efforts to remedy
the conditions described in parts “(i)” and “(ii)” of this Section as soon as
practicable.

 

22.                               Subject to Laws; Partial Invalidity. The
obligations of the parties under this Agreement are subject to the rules,
regulations and policies of the FCC and all other applicable laws. The parties
agree that Licensee may file a copy of this Agreement with the FCC. If any
provision in this Agreement is held to be invalid, illegal, or unenforceable, so
long as no party is deprived of the benefits of this Agreement in any material
respect, such invalidity, illegality, or unenforceability will not affect any
other provision of this Agreement, and this Agreement will be construed as if it
did not contain such invalid, illegal, or unenforceable provision.

 

23.                               Headings. The headings of the various
provisions of this Agreement are included for convenience only, and no such
heading shall in any way affect or alter the meaning of any provision.

 

24.                               Successors and Assigns. Subject to the
provisions of Section 15 above, this Agreement shall be binding and inure to the
benefit of Licensee and its successors and assigns and Programmer and its
permitted successors and assigns.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------



 

SIGNATURE PAGE TO
LOCAL PROGRAMMING AND MARKETING AGREEMENT

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

LICENSEE:

MEDIACO HOLDING INC.

 

 

 

 

 

By:

/s/ J. Scott Enright

 

Name:

J. Scott Enright

 

Title:

Executive Vice President, General Counsel and
Secretary

 

 

 

 

PROGRAMMER:

WBLS-WLIB LLC

 

 

 

 

 

By:

/s/ J. Scott Enright

 

Name:

J. Scott Enright

 

Title:

Executive Vice President, General Counsel and
Secretary

 

--------------------------------------------------------------------------------
